     Case 2:20-cv-00479-JFW-JPR Document 81 Filed 07/26/21 Page 1 of 5 Page ID #:9376



 1     C. Taras Kick (State Bar No. 143379)
       taras@kicklawfirm.com
 2     Roy K. Suh (State Bar No. 283988)
       Roy@kicklawfirm.com
 3     THE KICK LAW FIRM, APC
       815 Moraga Drive
 4     Los Angeles, California 90049
 5     Telephone: (310) 395-2988
       Facsimile: (310) 395-2088
 6
       Matthew W.H. Wessler, admitted Pro Hac Vice
 7     matt@guptawessler.com
       GUPTA WESSLER PLLC
 8     1900 L Street, Suite 312
       Washington, DC. 20036
 9
       Jennifer D. Bennett (State Bar No. 296726)
10     jennifer@guptawessler.com
11     GUPTA WESSLER PLLC
       100 Pine Street, Suite 1250
12     San Francisco, California 94111
13     Attorneys for Plaintiff Clayton Salter (additional counsel listed on next page)
14                                UNITED STATES DISTRICT COURT
15                               CENTRAL DISTRICT OF CALIFORNIA
16
       CLAYTON SALTER, individually, and               Case No.: 2:20-cv-00479-JFW-JPR
17     on behalf of all others similarly situated,
18                  Plaintiff,
19           vs.                                       JOINT STIPULATION TO
                                                       VACATE DEADLINES AND STAY
20                                                     PROCEEDINGS
       QUALITY CARRIERS, INC., an
21     Illinois Corporation; QUALITY
       DISTRIBUTION, INC., a Florida                   Before: Hon. John F. Walter
22     Corporation; and DOES 1 through
       100, inclusive,                                 Trial Date: December 14, 2021
23
24                  Defendants.
25
26
27
28
     Case 2:20-cv-00479-JFW-JPR Document 81 Filed 07/26/21 Page 2 of 5 Page ID #:9377



 1     Christopher C. McNatt, Jr. (State Bar No. 174559)
       cmcnatt@scopelitis.com
 2     SCOPELITIS, GARVIN, LIGHT, HANSON & FEARY, LLP
       2 North Lake Avenue, Suite 560
 3     Pasadena, CA 91101
       P: 626-795-4700
 4     F: 626-795-4790
 5     Christopher J. Eckhart (State Bar No. 331414)
       ceckhart@scopelitis.com
 6     E. Ashley Paynter, (State Bar No. 333428)
       apaynter@scopelitis.com
 7     Alaina C. Hawley (State Bar No. 309191)
 8     ahawley@scopelitis.com
       SCOPELITIS, GARVIN, LIGHT, HANSON & FEARY, P.C.
 9     10 West Market Street, Suite 1400
       Indianapolis, IN 46204
10     P: 317-637-1777
       F: 317-687-2414
11     Jared S. Kramer, admitted Pro Hac Vice
12     jskramer@scopelitis.com
       SCOPELITIS, GARVIN, LIGHT, HANSON & FEARY, P.C.
13     30 West Monroe Street, Suite 1600
       Chicago, IL 60603
14     P: 312-255-7200
       F: 312-422-1224
15     Andrew R. Brehm, admitted Pro Hac Vice
16     abrehm@scopelitis.com
       SCOPELITIS, GARVIN, LIGHT, HANSON & FEARY, P.C.
17     330 E. Kilbourn Avenue, Suite 827
       Milwaukee, WI 53202
18     P: 414-219-8500
       F: 414-278-0618
19
       Attorneys for Defendants,
20     Quality Carriers, Inc. and Quality Distribution, Inc.
21
22
23
24
25
26
27
28
     Case 2:20-cv-00479-JFW-JPR Document 81 Filed 07/26/21 Page 3 of 5 Page ID #:9378




 1           Plaintiff, Clayton Salter, and Defendants, Quality Carriers, Inc. and Quality
 2     Distribution, Inc., respectfully submit the following stipulation to vacate all current
 3     deadlines and stay this matter pending the interlocutory appeal of the Court’s class
 4     certification order:
 5           1.     The Court’s Amended Scheduling and Case Management Order (ECF
 6     No. 39) set the following deadlines governing this action:
 7                  a.        Affirmative expert disclosures: July 26, 2021
 8                  b.        Discovery cut-off date: September 20, 2021
 9                  c.        Last day for hearing motions: October 4, 2021
10                  d.        Deadlines to submit (i) a pre-trial conference order, (ii) motions in
11                            limine; (iii) memorandum of contentions of fact and law; pre-trial
12                            exhibit stipulation; summary of witness testimony and time
13                            estimates; status report re: settlement; agreed upon set of jury
14                            instructions and verdict forms; and a joint statement re: disputed
15                            instructions, verdicts, etc.: November 22, 2021;
16                  e.        Deadline to file proposed voir dire questions and agreed-to
17                            statement of the case: November 30, 2021;
18                  f.        Pre-trial conference: December 3, 2021;
19                  g.        Hearings on motions in limine and disputed jury instructions:
20                            December 10, 2021; and
21                  h.        Trial date: December 14, 2021.
22           2.     On April 9, 2021, the Court denied Plaintiff’s Motion for Class
23     Certification. (ECF No. 76).
24           3.     On June 7, 2021, the Ninth Circuit granted Plaintiff’s Petition for
25     Permission to Appeal the Court’s order.
26           4.     The Ninth Circuit set the following schedule for the interlocutory appeal:
27     Plaintiff/Appellant’s Opening Brief and excerpts of record shall be served and filed on
28
                                                      1
     Case 2:20-cv-00479-JFW-JPR Document 81 Filed 07/26/21 Page 4 of 5 Page ID #:9379




 1     September 15, 2021. Defendants/Appellees’ Answering Brief and excerpts of record
 2     shall be served and filed on October 15, 2021.
 3           5.     In light of the Ninth Circuit’s decision to grant Plaintiff’s Petition for
 4     Permission to Appeal as well as the briefing schedule that the Ninth Circuit set, the
 5     Parties met and conferred about this stipulation over a telephone call. The purpose of
 6     the meet and confer was to consider and discuss the impact of that Ninth Circuit’s
 7     decision on upcoming deadlines in this litigation.
 8           6.     While the appeal is pending, the Parties request that the deadlines above
 9     should be stayed, as the resolution of the appeal will impact the scope of remaining
10     discovery, the scope of the issues to be addressed as part of the Parties’ anticipated
11     dispositive motions, and the scope of the issues to be tried to the jury. It is also highly
12     unlikely that the Ninth Circuit will hear oral argument and issue a decision before the
13     December 14, 2021 trial date.
14           7.     A proposed order accompanies this Joint Stipulation.
15           8.     Should the Court enter the proposed order accompanying this Joint
16     Stipulation, the Parties will submit a joint report within 14 days of the resolution of
17     Plaintiff’s interlocutory appeal, containing a proposed amended schedule setting forth
18     revised dates for the deadlines above.
19           9.     This is the Parties’ first request to alter these deadlines. The only prior
20     request to alter a deadline set by this Court in this case was a request to alter the
21     deadline to move for class certification, which otherwise would have expired during
22     the pendency of the Defendants’ appeal of this Court’s remand order. That request
23     was initially denied, but subsequently granted.
24
25
26
27
28
                                                    2
     Case 2:20-cv-00479-JFW-JPR Document 81 Filed 07/26/21 Page 5 of 5 Page ID #:9380




 1                                               Respectfully submitted,
 2
       Dated: July 26, 2021                      GUPTA WESSLER PLLC
 3
                                                 By: /s/ Jennifer D. Bennett
 4                                                   Jennifer Bennett
 5
                                                 Attorneys for Plaintiff, Clayton Salter
 6
 7     Dated: July 26, 2021                      SCOPELITIS, GARVIN, LIGHT, HANSON &
                                                 FEARY, P.C.
 8
                                                 By:       /s/ Christopher J. Eckhart
 9                                                         Christopher J. Eckhart
10                                               Attorneys for Defendants, Quality Carriers, Inc.
11                                               and Quality Distribution, Inc.

12              Pursuant to Local Rule 5-4.3.4(a)(2)(i), I hereby certify that the content of this
13     document is acceptable to Jennifer Bennett, counsel for Plaintiff, and that I have
14     obtained his authorization to affix his electronic signature to this document.
15                                                         /s/ Christopher J. Eckhart
16                                                         Christopher J. Eckhart
17
18
       4820-2208-5617, v. 5
19
20
21
22
23
24
25
26
27
28
                                                       3
